Title: From Thomas Jefferson to Thomas Mann Randolph, 26 March 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to Tmr.
Mar. 26. 1801. Washington

I am still here, & not yet absolutely certain of the moment I can get off. I fear I shall this evening recieve a 4th. refusal of the Secretaryship of the Navy. should it take place, I have fixed on a temporary arrangement, & in any event expect to get away in the course of 3. or 4. days, so as to be with you by the time you recieve this or very soon after. it is the getting the Naval department under way which alone detains me. my tenderest affections to my ever dear Martha and to the little ones. friendly attachment to yourself.

Th: Jefferson

